DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-3, 5, 8-10, 12, 15-17, 19, and 44-50 are pending and have been examined in this Office action.  Claims 6, 7, 13, 14, 20, and 41-43 have been canceled and claims 44-50 have been added since the last Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/25/2022 has been entered.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in lines and text that may not print well.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8-10, 12, 15-17, 19, and 44-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receiving information, e.g., position points and path events, determining a priority, generating a path, removing data, and interpolating. Under broadest reasonable interpretation, these steps, as drafted, could be performed in the mind.  A human can receive information, perform analytical operations, such as removing data and interpolating, and arrange the information in a specified order, such as to generate a path.  Accordingly, this claim falls within the “mental processes” grouping of abstract ideas.  The receiving location-based services limitation is interpreted as covering receiving a route, similar to claim 44.  Thus, this limitation is also a mental process of receiving data.  The claim, as drafted, does not recite any additional elements and, thus, does not sufficiently integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  
Claim(s) 2, 3, 5, and 44 are rejected because they depend on claim 1 and fail to cure the deficiency(ies) above.  Claims 2, 3, 5, and 44 further define the type of information received, the amount of information received, or additional mental processes, such as aligning the data with a map or eliminating some of the data.  These claims still fall within the “mental process” grouping and do not add any additional elements.  Therefore, claims 2, 3, 5, and 44 are still directed to the abstract idea.  
Claims 8-10, 12, & 45 and 15-17, 19, & 46 are directed to the abstract idea of claims 2, 3, 5, and 44 except for the recitation of generic, high level computer components.  That is, except for the recitation that a processor and memory performs the method or storage medium stores the method, the claims are directed to the same method steps as claims 2, 3, 5, and 44.  Since mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, claims 8-10, 12, & 45 and 15-17, 19, & 46 are directed to the same abstract idea of claims 2, 3, 5, and 44 and are not patent eligible for the same reasons as cited above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, 19, and 44-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,406,222 to Hergesheimer et al. in view of U.S. Patent Application Publication 2009/0267834 to Dooley et al., U.S. Patent Application Publication 2017/0076396 to Sudak, and U.S. Patent Application Publication 2013/0261954 to Boschker et al.
As per claim 1, Hergesheimer discloses a method (Hergesheimer; At least the abstract) comprising:
receiving a plurality of estimated position points, each estimated position point including a timestamp, wherein each estimated position point is an estimate of a position of a vehicle at a time represented by the respective timestamp (Hergesheimer; At least column 2, line(s) 30-32 and column 6, line(s) 14-15; the vehicle can be configured to record the data to be processed using a different computer as disclosed in column 5, line(s) 59-63; therefore, the different computer receives the plurality of position points and events below and processes them as described in the remainder of Hergesheimer);
receiving one or more path events, wherein each of the one or more path events includes a timestamp and data from at least one sensor of the vehicle (Hergesheimer; At least column 2, line(s) 15-25 and column 8, line(s) 15-20), 
Hergesheimer discloses that the location and event information can be used for fleet tracking, shipment tracking, etc. (Hergesheimer; At least column 1, line(s) 48-50), which would require identification of the vehicle, however, Hergesheimer does not explicitly disclose wherein the plurality of estimated position points and the one or more path events are received in a vehicle sensor data submission message, wherein the vehicle sensor data submission message comprises vehicle identifying information;
However, the above features are taught by Sudak (Sudak; At least paragraph(s) 150).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boschker into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Including vehicle identity information allows the vehicle to be identified so that vehicle specific services can be provided, such as fleet or shipment tracking (Hergesheimer; At least column 1, line(s) 48-50) or notifying interested parties (Sudak; At least paragraph(s) 156 and 157);
Hergesheimer does not explicitly disclose anonymizing the vehicle sensor data submission message, wherein anonymizing the vehicle sensor data submission message comprises dividing the plurality of estimated position points between a first path segment, a second path segment, and a gap path segment between the first path segment and the second path segment;
However, the above features are taught by Boschker (Boschker; At least paragraph(s) 28, 34, 39, and 42, and figure 15).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boschker into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Dividing the route into segments would allow processing of individual segments, such as modifying or deleting, to improve user privacy as discussed in paragraph(s) 23 and 25 of Boschker.  
generating a path from the plurality of estimated position points, wherein the estimated position points are arranged in order of ascending time represented by the respective timestamp (Hergesheimer; At least column 2, line(s) 42-49 and column 7, line(s) 36-38),
Hergesheimer does not explicitly disclose wherein generating the path from the plurality of estimated position points comprises generating a first path from the first path segment, generating a second path from the second path segment, and eliminating the gap path segment;
However, the above features are taught by Boschker (Boschker; At least paragraph(s) 28, 34, 39, and 42, and figure 15).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boschker into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Eliminating the path segment would improve user privacy as discussed in paragraph(s) 23 and 25 of Boschker.  
Hergesheimer discloses calculating the location of an event or the start of an event based on correlating the timestamps of the position points with the timestamps of the sensor readings (Hergesheimer; At least column 8, line(s) 33-37), but does not explicitly disclose interpolating between two of the estimated position points to determine a location corresponding to one of the one or more path events, where the timestamp of the one of the one or more path events corresponds to a time that is between the times represented by the timestamps of the two of the estimated position points;
However, the above features are taught by Dooley (Dooley; At least paragraph(s) 16, 20, and 21).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Dooley into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Interpolating the position based on the timestamps provides a more accurate estimation of the position since the likelihood that the position estimate and event data are received at the same time is low, as discussed in paragraph(s) 21 of Dooley.  
Hergesheimer discloses fleet and shipment tracking (Hergesheimer; At least column 1, line(s) 48-50), which would be obvious to have a notification based on events associated with tracking, or determining that a vehicle has deviated from a route (Hergesheimer; At least column 8, line(s) 53-55), which would be obvious to send an alert or new route, but does not explicitly disclose receiving location-based services corresponding to the one or more path events from a location-based service provider,
However, the above features are taught by Sudak (Sudak; At least paragraph(s) 156 and 157).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boschker into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Receiving services corresponding to an event would provide a better user experience by removing the stress of requiring the user to perform those services, such as calling for/receiving a breakdown agency.  
Hergesheimer discloses receiving and storing estimated position points for schedules or time periods, including based on ignition status, for later processing and processing position points in real time (Hergesheimer; At least column 5, line(s) 34-37 and 48-63, column 7, line(s) 36-38 and 53-57, and column 10, line(s) 8-9), but does not explicitly disclose:
determining a priority of sensor data of the one or more path events, wherein determination of the priority of the sensor data is based, at least in part, on criticality of timing of the sensor data;
wherein receiving the plurality of estimated position points comprises:
receiving a plurality of estimated position points for a complete drive cycle in response to no path events requiring real-time or near real-time submission; and
receiving a plurality of estimated position points for a subset of a drive cycle in response to a path event requiring real-time or near real-time submission, wherein the path event requiring real-time or near real-time submission is established based at least in part of the priority of the sensor data.
However, the above features are taught by Sudak (Sudak; At least paragraph(s) 45, 55, 71, and 154-157).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sudak into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Receiving the information, including position points, for an event based on criticality of the sensor data, while receiving the information of a journey at the end of a journey, as taught by Sudak, would reduce cost and processing power while still providing notifications when notification or a response is required.  If the sensor data demonstrates that immediate notification is necessary, such as an incident requiring immediate notification to an insurer, or that a response is necessary, such as a breakdown or flat tire requiring assistance to be sent, then receiving the information associated with the event allows for meeting the requirements, e.g., sending a breakdown agency to assist the vehicle.  However, if no event requires immediate transmission, then receiving the information at the end of the journey would provide the data associated with a journey, for example to update a driver profile, and reduce costs by receiving the information over a cheaper transmission medium, such as WiFi instead of cellular, or would reduce processing power by not transmitting information while trying to collect information or perform other tasks associated with driving.  
As per claim 2, Hergesheimer discloses wherein a path event comprises a sensed vehicle status, environmental condition, or vehicle dynamic event (Hergesheimer; At least column 2, line(s) 20-25, column 6, line(s) 60-63, and column 8, line(s) 15-20).
As per claim 3, Hergesheimer discloses further comprising: aligning the path with a map representing the geography of available vehicle routes (Hergesheimer; At least column 8, line(s) 53-55; determining that the path of position points has deviated from a route requires aligning the path with available vehicle routes).
As per claim 5, Hergesheimer discloses wherein path events include changes to at least one of vehicle status, vehicle dynamics, or environmental status, or at least one of a sign recognition event, lane boundary recognition event, exceptional vehicle event, or object detection event (Hergesheimer; At least column 2, line(s) 20-25, column 6, line(s) 2-3, and column 8, line(s) 15-20 and 46-55).
As per claims 8-10 & 12-14, and 15-17 & 19-20, Hergesheimer discloses at least one processor performing the method stored on at least one storage device (Hergesheimer; At least column 6, line(s) 44-46 and 65-column 7, line(s) 8 and column 7, line(s) 29-41).  Therefore, claims 8-10 & 12-14, and 15-17 & 19-20 are rejected using the same citations and reasoning as applied to claims 1-3 and 5-7.  
As per claims 44-46, Hergesheimer discloses determining if the vehicle has deviated from the route, which would be obvious to one in the art to re-route the vehicle based on that event, but does not explicitly disclose wherein the location-based services corresponding to the one or more path events comprise route guidance calculated based on the one or more path events and corresponding locations of the one or more path events.
However, the above features are taught by Boschker (Boschker; At least paragraph(s) 16).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Boschker into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing automatic re-calculation of a route guidance based on an event would improve the user experience and relieve stress of the user.  
As per claims 47 and 49, Hergesheimer discloses wherein the one or more path events comprises a vehicle crash (Hergesheimer; At least column 10, line(s) 58-62, in view of Sudak as discussed above), but does not explicitly disclose wherein the one or more path events comprises a path event requiring real-time or near real-time submission, wherein location-based services corresponding to the one or more path events comprise automatically activating an emergency call including crash information responsive to the at least one path event.
However, the above features are taught by Sudak (Sudak; At least as discussed above and paragraph(s) 156 and 157).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sudak into the invention of Hergesheimer with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Automatically informing relevant parties of a accident would improve the user experience by removing the stress from the user of informing relevant parties and receiving help faster.  
As per claims 48 and 50, Hergesheimer discloses wherein the crash information comprises one or more of airbag deployment information, maximum acceleration values, a three-dimensional vector indicating which region of the vehicle was struck, or potential injuries resulting from the crash (Hergesheimer; At least column 10, line(s) 58-column 11, line(s) 7).
Response to Arguments
Applicant provided arguments dated 05/07/2020 stating that revised drawings were submitted; however, no drawings were included.  No drawings have been submitted to date to cure the objections.  
Applicant’s arguments, see pages 19-20, filed 07/25/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
  Applicant’s arguments, see pages 11-19, filed 07/25/2022, with respect to the rejection of claims 1-3, 5, 8-10, 12, 15-17, 19, and 44-46 under 35 U.S.C. 101 have been fully considered but are not persuasive.  With respect to Applicant's arguments that the claims are not directed to an abstract idea, the examiner respectfully disagrees.  The arguments repeat arguments presented in the appeal filed 01/06/2021, stating that the claim is not directed to an abstract idea.  As stated in the rejection above, the claim limitations are directed to receiving, arranging, and performing simple operations (interpolating) on data.  These limitations can be performed within the human mind and there are no additional elements within the claim providing a practical application or significantly more to the claims.  The only limitation added beyond the Patent Board Decision, filed 05/26/2022, for the independent claims is the receiving location-based services, which under broadest reasonable interpretation is receiving route data, thus, still a mental process of receiving data.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David P. Merlino/Primary Examiner, Art Unit 3669